)9UJI='201Qfourf    of
                        7 -SC-000098-KB
                                                ~IIriI       ·                   ·

                                                    IQ)~u~es191, 7 rt.M:l f41,-.c,u, '/)~
KENTUCKY BAR ASSOCIATION                                               MOVANT



V.                           IN SUPREME COURT



DENNIS MICHAEL STUTSMAN                                          RESPONDENT
KBA MEMBER NO. 81569


                            OPINION AND ORDER


      Respondent, Dennis Michael Stutsman, was admitted to the practice of

law in the Commonwealth of Kentucky on April 27, 1987. Respondent's

Kentucky Bar Association ("KBA") Member Number is 81569 and his bar roster

address is 1112 Taborlake Drive, Lexington, Kentucky 40502. On July 21,

2016, the KBA Inquiry Commission issued a three-count disciplinary Charge

against Respondent in KBA File Number 24086. The Charge reached the KBA

Board of Governors (the "Board") by default on February 21, 2017. The Board

found Respondent guilty of committing all three disciplinary infractions, and

recommended a suspension from the practice of law for a period of thirty (30)

days, in addition to other conditions. The case now stands submitted to this

Court for adoption of the Board's Findings of Fact, Conclusions of Law, and

Recommendation.
       The underlying facts of this disciplinary action occurred during the

 course of Respondent's representation of Chelsey Wilson. After Ms. Wilson's

 application for Social Security disability was denied, Respondent was hired to

 appeal the denial. Accordingly, on March 20, 2015, Respondent filed a timely

appeal in the United States District Court for the Eastern District of Kentucky.

The federal judge entered an order on July 20, 2015, requiring the parties to

file appellate briefs within sixty days. Respondent failed to file the appellate

brief on Ms. Wilson's behalf. Subsequently, the presiding Judge became aware

that Respondent had failed to file an appellate brief in another Social Security

case on appeal before a different federal judge. Consequently, the presiding.

judge issued an order banning Respondent from filing any new cases in federal

. court for a period of one year. The matter was referred to the KBA Office of Bar

Counsel for disciplinary proceedings.

       On February 9, 2016, the Inquiry Commission filed a Complaint against

Respondent .. A Fayette County Sherriff served Respondent with the .Complaint

on March 18, 2016. Included with the bar complaint was a request for
                 .                                    \     .            .

additional information and a warning that failure to respond could result in an

additional charge of misconduct. Respondent, however, failed to respond to

the Complaint. As a result, on July 21, 2016, the KBA Inquiry Commission -

filed a three-count Charge against Respondent alleging the following violations

of the Kentucky Rules of Professional Conduct: Count I, Supreme Court Rule

("SCR") 3.i30-l.3 (failure to act with reasonable diligence and promptness);

Count II, SCR 3.130-3.4(c) (knowingly disobeying an obligation under the rules

                                        2
 of a tribunal); and Count III, SCR 3.130-8. l(b) (failure to respond to a lawful

 demand for information from an admissions or disciplinary authority).

       On August 12, 2016, Respondent-was served with the Charge via

certified mail. Respondent did not file an answer to the Charge and the case

proceeded to the Board by default. By a unanimous vote, Respondent was ·

found guilty of committing all three disciplinary infractions. The Board has

determined that the appropriate punishmentis to suspend Respondent from

the p~actice oflaw for thirty (30) days, order him to complete the Ethics and

Professionalism Enhancement Program ("EPEP1, and refer him to the Kentucky

Lawyer Assistance Program.

      Neither Respondent, nor the Office of Bar Counsel has requested that

this Court take review of the Board's decision pursuant to SCR 3.370(7). This

Court also declines the opportunity to independently reV1ew the Board's

decision per SCR 3.370(8). The Board's findings are adequately supported by

_the record and its recommended period of suspension is a suitable

punishment. See Kentucky Bar Ass'n v. Justice, 198 S.W.3d 583 (Ky. 2006)

(thirty-day suspension was appropriate for attorney who failed to file

responsive pleadings resulting in the dismissal of client's case); see also

Kentucky Bar Ass'n v. Pridemore, 436 S.W.3d 526 (Ky. 2014) (imposing a thirty-

day suspension, probated for two years, on an attorney with no disciplinary

history, who failed to file a timely appeal); Kentucky Bar Ass'n v. Leadingham,

269 S.W.3d 419 (Ky. 2008) (failure to file appellate briefs warranted a thirty-

day suspension from the practice of law, probated on the completion ofEPEP).

                                         3
         This Court finds additional support for the Board's imposition of

   suspension based on Respondent's disciplinary history. On September 4,

   2002, Respondent was privately admonished for similar misconduct when he

   failed to timely file an appellate brief. In that disciplinary proceeding,

   Respondent was also found guilty for lack of diligence and failure to keep his

   client reasonably informed.

         On February 23, 2016, :this Court imposed further discipline upon
                                                                                  \
   Respondent in Stutsman v. Kentucky Bar Ass'n, 184 S.W.3d 560 (Ky. 2006).

   The disciplinary action was based on a contempt order. issued by the Kentucky

   Court of Appeals for Respondent's failure to timely file a brief in three separate

   cases. Id. The Court of Appeals also referenced six other cases in which

   Respondent disregarded deadlines and failed to file responses to show cause

   orders. Id. This Court issued a public reprimand for Respondent's failure to

   diligently represent _his clients and expedite their cases, and for disobediently

   ignoring the
             -
                Court of .App~als' orders. Id. at 561.
                           .



         Having reviewed the record, analogous case law, and Respondent's

  · disciplinary history, we hereby adopt the Board's Findings of Fact, Conclusions

   of Law, and Recommendatio!1 pursuant to SCR 3.370(9).

  ACCORDINGLY, IT IS ORDERED.THAT:

1. Respondent, Dennis Michael Stut~!Ilan, KBA Member Number 81569, is found

  guilty of violating SCR 3.130-1.3, SCR 3.130-3.4(c), and 3.130-8.l(b);

2. Respondent is suspended from the practice of law in the Commonwealth of

  Kentucky for a period of thirty (30) days;

                                            4
  3. Respondent may not be reinstated to the practice of law until he completes the

     Ethics and Professionalism Enhancement Program;

  4. Respondent is also hereby referred to the Kentucky Lawyer Assistance Program

     for an evaluation; and

· 5. Pursuant to SCR 3.450, Respondent is directed to pay all costs associated with

     this disciplinary proceeding, in the amount of $178. 95 for which execution may

     issue from this Court upon finality of.this Order.

           All sitting. All concur.

           ENTERED: April 27, 2017.




                                             5